DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment and written response filed 07/06/2022 have been entered and considered.
Claims 1, 17 and 18 have been amended.
Claims 1-20 are pending.
Upon entry of the claim amendment, the rejection of claims 1-20 has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 defines features of “supervised learning of the platform by classification of tissue within said classification voxels of a specific given training data set by the multilayer convolutional network for neurological tumor identification with each classification voxel of the training data set having a predetermined ground truth; Validating the classification of tissue within said classification voxels of a specific given validation data set by the multilayer convolutional network for neurological tumor identification with each classification voxel of the validation data set having a predetermined ground truth; Implementing the platform by classification of tissue within classification voxels of a specific given patient data sets by the multilayer convolutional network for neurological tumor identification with each classification voxel of each data set assigned a label”, which are not taught or suggested by the art of record.
Claims 2-20 are dependent upon claim 1. The examiner notes the “platform” in claim 20 is understood to be a standard for the hardware of a computer system. Therefore, “an artificial intelligence-based neuroradiology platform” is understood to include at least a computing hardware.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/Primary Examiner, Art Unit 2667